Exhibit 10.3

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED, HYOTHECATED
OR OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF THE
SECURITIES ACT OR AN OPINION OF COUNSEL IS OBTAINED STATING THAT SUCH
DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH
REGISTRATION.  THIS WARRANT IS SUBJECT TO THE PROVISIONS OF THE SHARE PURCHASE
AGREEMENT DATED OF EVEN DATE HEREWITH BY AND AMONG VANTAGE ENERGY SERVICES INC.,
OFFSHORE GROUP INVESTMENTS LIMITED, AND F3 FUND                  

, 200  

VANTAGE ENERGY SERVICES, INC.
Incorporated under the laws of the State of Delaware

WARRANT
for the Purchase of Shares of Common Stock

FOR VALUE RECEIVED, Vantage Energy Services, Inc., a Delaware corporation (the
“Company”), hereby certifies that                            or its assigns (the
“Holder”) is entitled, subject to the provisions of this Warrant, to purchase
from the Company, up to                   fully-paid and non-assessable shares
of common stock, par value $.001 per share, of the Company (the “Common Stock”),
at an exercise price of $6.00 per share (the “Exercise Price”).  This Warrant
comprises a portion of a Unit sold by the Company pursuant to the Share Purchase
Agreement dated August    , 2007 by and among the Company, Offshore Group
Investments Limited, and F3 Fund (the “Purchase Agreement”).  Unless otherwise
defined herein, terms defined in this Warrant shall have the meaning as set
forth in the Purchase Agreement.  This Warrant will be exercisable only if the
Company provides for an effective registration statement covering the Warrant
Shares (as defined below). This Warrant will become exercisable on the later of
(i) the completion of a business combination by the Company, and (ii) May 24,
2008 and may be exercised through and including 5:00 P.M. Eastern Standard Time
on May 24, 2011 (the “Expiration Date”) or earlier upon redemption.

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

1.                                      Certain Definitions

As used in this Warrant, the following terms shall have the following meanings:

(a)                                  “Base Date” shall mean the date first
written above.

(b)                                 “Company” shall mean and includes the
corporation named above as well as: (i) any immediate or more remote successor
corporation resulting from the merger or consolidation of such corporation (or
any immediate or more remote successor corporation of such corporation) with


--------------------------------------------------------------------------------


another corporation, or (ii) any corporation to which such corporation (or any
immediate or more remote successor corporation of such corporation) has
transferred its property or assets as an entirety or substantially as an
entirety.

(c)                                  “Other Securities” shall mean any other
equity or debt securities that may be issued by the Company in addition thereto
or in substitution for the Warrant Stock.

(d)                               “Warrant Stock” shall mean the fully paid and
non-assessable shares of Common Stock deliverable upon full or partial exercise
of this Warrant, and as adjusted from time to time pursuant to the terms hereof.

2.                                      Exercise of Warrant.

This Warrant will be exercisable only if the Company provides for an effective
registration statement covering the Warrant Shares. This Warrant will become
exercisable on the later of (i) the completion of a business combination by the
Company, and (ii) May 24, 2008 and may be exercised through and including the
Expiration Date with respect to the Warrant Shares by presentation and surrender
of this Warrant to the Company at its principal office, or at the office of its
stock transfer agent, if any, with the Warrant Exercise Form attached as Exhibit
A hereto duly executed and accompanied by payment (either in cash or by
certified or official bank check, payable to the order of the Company) of the
Exercise Price for the number of shares specified in such form and instruments
of transfer, if appropriate, duly executed by the Holder or his or her duly
authorized attorney.  If this Warrant should be exercised in part only, the
Company shall, upon surrender of this Warrant for cancellation, execute and
deliver a new Warrant evidencing the rights of the Holder thereof to purchase
the balance of the shares purchasable hereunder.  Upon receipt by the Company of
this Warrant, together with the Exercise Price, at its office, or by the stock
transfer agent of the Company at its office, in proper form for exercise, the
Holder shall be deemed to be the holder of record of the shares of Common Stock
issuable upon such exercise, notwithstanding that the stock transfer books of
the Company shall then be closed or that certificates representing such shares
of Common Stock shall not then be actually delivered to the Holder.  The Company
shall pay any and all documentary stamp or similar issue or transfer taxes
payable in respect of the issue or delivery of shares of Common Stock on
exercise of this Warrant.

3.                                         Redemption of Warrant.

The Company may redeem this Warrant:

·                  in whole and not in part,

·                  at a price of $0.01 per Warrant at any time after this
Warrant become exercisable,

·                  upon a minimum of 30 days’ prior written notice of
redemption, and

·                  if, and only if, the last sales price of the Company Common
Stock equals or exceeds $11.50 per share for any 20 trading days within a 30
trading day period ending three business days before the Company sends the
notice of redemption.

2


--------------------------------------------------------------------------------


In addition, the Company may not redeem this Warrant unless this Warrant and the
Warrant Shares are covered by an effective registration statement from the
beginning of the measurement period through the date fixed for the redemption.

If the foregoing conditions are satisfied and the Company calls this Warrant for
redemption, the Holder shall then be entitled to exercise this Warrant prior to
the date scheduled for redemption.

4.                                      Reservation of Shares; Fractional
Shares.  The Company will at all times reserve for issuance and delivery upon
exercise of this Warrant all shares of Common Stock or other shares of capital
stock of the Company (and Other Securities) from time to time receivable upon
exercise of this Warrant. All such shares (and Other Securities) shall be duly
authorized and, when issued upon such exercise, shall be validly issued, fully
paid and non-assessable.   No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant, any such fractional
share or scrip representing such fractional shares shall be rounded up to the
next whole share.

5.                                      Exchange, Transfer, Assignment or Loss
of Warrant.  This Warrant is exchangeable, without expense, at the option of the
Holder, upon presentation and surrender hereof to the Company for other Warrants
of different denominations, entitling the Holder or Holders thereof to purchase
in the aggregate the same number of shares of Common Stock purchasable
hereunder.  In order to make any assignment, the holder must surrender this
Warrant to the Company, with the Assignment Form annexed as Exhibit B hereto
duly executed and funds sufficient to pay any transfer tax.  The Company shall,
without charge, execute and deliver a new Warrant in the name of the assignee
named in such instrument of assignment and this Warrant shall promptly be
canceled.  This Warrant may be divided or combined with other Warrants that
carry the same rights upon presentation hereof at the office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) of reasonably satisfactory indemnification, and upon surrender and
cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

6.                                      Adjustment Provisions.

(a)                                  Adjustment for Recapitalization.  If the
Company shall at any time subdivide its outstanding shares of Common Stock (or
Other Securities at the time receivable upon the exercise of the Warrant) into a
greater number of shares by recapitalization, reclassification or split-up, or
if the Company shall declare a stock dividend or distribute shares of Common
Stock to its stockholders, the number of shares of Common Stock subject to this
Warrant immediately prior to such subdivision shall be proportionately increased
and the Exercise Price shall be proportionately decreased, and if the Company
shall at any time combine the outstanding shares of Common Stock into a smaller
number of shares by recapitalization, reclassification or combination thereof,
the number of shares of Common Stock or Other Securities subject to this Warrant
immediately prior to such combination shall be proportionately decreased and the
Exercise Price shall be proportionately increased.

3


--------------------------------------------------------------------------------


(b)                                 Adjustment for Reorganization,
Consolidation, Merger, etc.  In the case of any reorganization of the Company
(or any other corporation, the securities of which are at the time receivable on
the exercise of this Warrant) or reclassification of Common Stock after the Base
Date or in case after such date the Company (or any such other corporation)
shall consolidate with or merge into another corporation or convey all or
substantially all of its assets, then, and in each such case, the Holder of this
Warrant upon the exercise thereof as provided in Section 2 hereof at any time
after the consummation of such reorganization, consolidation, merger, or
conveyance, shall be entitled to receive, in lieu of the securities and property
receivable upon the exercise of this Warrant prior to such consummation, the
securities or property to which Holder would have been entitled upon such
consummation if Holder had exercised this Warrant immediately prior thereto;
provided, however, that in each such case, the terms of this Warrant shall be
applicable to the securities or property receivable upon the exercise of this
Warrant after such consummation; and provided further, that in any such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the Company) shall be made in the application of the provisions of this Section
6 (including provisions with regard to the adjustment of the Exercise Price) in
order that the rights and interests of the Holders thereafter shall be as nearly
equivalent as may be practicable to the rights and interests provided for in
this Section.

(c)                                  No Impairment.  The Company will not, by
amendment of its Certificate of Incorporation or Bylaws, or through
reorganization, consolidation, merger, dissolution, issue or sale of securities,
sale of assets or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder of this Warrant against dilution or other impairment. 
Without limiting the generality of the foregoing, while this Warrant is
outstanding, the Company: (i) will not permit the par value, if any, of the
shares of Common Stock receivable upon the exercise of this Warrant to be above
the amount payable therefor upon such exercise, and (ii) will take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue or sell fully paid and non-assessable shares of capital stock
upon the exercise of this Warrant.

(d)                                 Certificate as to Adjustments.  In each case
of an adjustment in the number or type of shares of Warrant Stock or Other
Securities receivable on the exercise of this Warrant, the Company at its
expense will promptly compute such adjustment in accordance with the terms of
this Warrant and prepare a certificate executed by an executive officer of the
Company setting forth such adjustment and showing in detail the facts upon which
such adjustment is based.  The Company will forthwith mail a copy of each such
certificate to the Holder.

(e)                                  Dispute.  In the event of a dispute
regarding the number of shares of Common Stock or type of Other Securities
issuable pursuant to this Warrant, an independent accounting firm with no
relationship to the Company or Holder, selected by the Company and acceptable to
Holder, shall resolve such dispute in accordance with the provisions hereof.

(f)                                    Notices of Record Date, etc.  In case:
(i) the Company shall take a record of the holders of its Common Stock (or Other
Securities at the time receivable upon the exercise of the Warrant) for the
purpose of entitling them to receive any dividend (other than a cash dividend at
the

4


--------------------------------------------------------------------------------


same rate as the rate of the last cash dividend theretofore paid) or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities, or to receive any other
right; or (ii) of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation; or
(iii) of any voluntary or involuntary dissolution, liquidation or winding up of
the Company; then, and in each such case, the Company shall mail or cause to be
mailed to Holder of this Warrant a notice specifying, as the case may be, (A)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (B) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up is to take place, and the time, if any, is to be fixed, as to which
the holders of record of Common Stock (or such other securities at the time
receivable upon the exercise of the Warrant) shall be entitled to exchange its
shares of Common Stock (or such other securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up.  Such notice shall
be mailed at least twenty (20) days prior to the date therein specified and the
Warrant may be exercised prior to said date during the term of the Warrant.

7.                                      Rights of the Holder.  The Holder shall
not, by virtue hereof, be entitled to any rights of a stockholder in the
Company, either at law or in equity, and the rights of the Holder are limited to
those expressed in this Warrant  or the Purchase Agreement.

8.                                      Notices.  All notices required hereunder
shall be in writing and shall be deemed given when sent by facsimile
transmission, by overnight delivery by a nationally recognized company,
delivered personally or within two (2) days after mailing when mailed by
certified or registered mail, return receipt requested, to the Company at its
principal office, or to the Holder at the address set forth on the record books
of the Company, or at such other address of which the Company or the Holder has
been advised by notice hereunder.

9.                                      Applicable Law.  The Warrant is issued
under and shall for all purposes be governed by and construed in accordance with
the laws of the State of New York.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the
Base Date.

 

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:  Paul A. Bragg

 

 

Title:    Chairman and Chief Executive Officer

 

5


--------------------------------------------------------------------------------



EXHIBIT A


WARRANT EXERCISE FORM

The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing                shares of Common Stock of Vantage Energy
Services, Inc., a Delaware corporation, and hereby makes payment of
$                  in payment therefor, all in accordance with the terms and
conditions of the Warrant dated                          , 2007.

Name:

 

 

 

 

Signature:

 

 

 

 

Signature of joint holder (if applicable):

 

 

 

Date:

 

 

 


INSTRUCTIONS FOR ISSUANCE OF STOCK
(IF OTHER THAN TO THE REGISTERED HOLDER OF THE WITHIN WARRANT)

Name:

 

 

 

 

Address:

 

 

 

Social Security or Taxpayer Identification Number of Recipient:

 

 

A-1


--------------------------------------------------------------------------------



EXHIBIT B


ASSIGNMENT FORM

FOR VALUED RECEIVED,
                                                                                                      

hereby sells, assigns and transfers unto
                                                                                      

the right to purchase Common Stock of Vantage Energy Services, Inc., a Delaware
corporation, represented by this Warrant to the extent of shares as to which
such right is exercisable and does hereby irrevocably constitute and appoint
                                 , Attorney, to transfer the same on the books
of the Company with full power of substitution in the premises.

Date:

 

 

 

 

 

Signature:

 

 

 

 

 

 

Signature of joint holder (if applicable):

 

 

B-1


--------------------------------------------------------------------------------